Exhibit 10.2
 
EXCLUSIVE AGREEMENT FOR LICENSE AND TRANSFER OF IP



THIS AGREEMENT is made and entered into as of the date last entered below and
upon the payment of $250,000 to Guided Therapeutics, Inc. ("GT") (as set forth
below), which payment must be made to GT no later than January 30, 2011 and
$20,000 to GT for previous services provided, which payment must be made to GT
by no later than August 15, 2010 ("the Effective Date"), by and between Mark L.
Faupel, Ph.D., an individual  having an address of 160 Foalgarth Way,
Alpharetta, Georgia 30022 ("DR. FAUPEL") and Biofield Corp., a Delaware
corporation, having an office at 175 Strafford Avenue, Wayne, PA 19087 ("BZEC").


WHEREAS BZEC includes its successors and assigns.


WHEREAS, DR. FAUPEL owns the exclusive rights in and to technology relating to
electrical methods, apparatuses, and devices for the in vivo and in vitro
screening and diagnosis of disease states, including the technology described in
more detail below,


AND WHEREAS, BZEC desires to obtain the exclusive rights to utilize the
technology described herein and eventual ownership of same,


NOW THEREFORE, for and in consideration of the foregoing and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:


1. Definitions


As used herein:


1.1 "Licensed Technology" means any technology pertaining to the utilization of
electrical, electropotential, electrical or impedance measurements for the
noninvasive screening, detection, or diagnosis of disease states in an organism,
including but not limited to:


(a) The patent application which describes the invention of utilizing extremely
low frequency electromagnetic fields for the screening and diagnosis of disease
states in an organism, and


(b) All divisionals, continuations, reissues, extensions, and foreign
counterparts of the Licensed Intellectual Property.


1.2 "Licensed Territory" means the entire world.


1.3 "Licensed Method" means any method which is claimed in a patent application.


1.4 "Licensed Product(s)" means any product, including devices and disposable
components of the device system, which are claimed in a patent application.
 

--------------------------------------------------------------------------------


 
1.5 "Agreement" means this Agreement including all Exhibits
attached to this Agreement together with any written amendments of
any of the foregoing.


2.  Grant of License


2.1  License.  Subject to the exceptions of paragraph 9.2, DR. FAUPEL hereby
grants to BZEC the exclusive right and license to use and exploit the Licensed
Technology to make, have made, use, market, lease, and sell Licensed Products
and to practice Licensed Methods in the Licensed Territory during the term of
this Agreement unless sooner terminated as provided in this Agreement.


2.2  Developmental Information.  Upon execution of this Agreement, DR. FAUPEL
shall provide BZEC with the Licensed Technology and all information relating to
the development of the Licensed Technology, including but not limited to
blueprints, working drawings, and data and information relating to manufacture
of Licensed Products.


3.  BZEC ownership of the Technology


3.1  Upon the complete payment by BZEC of monies agreed to be paid to DR. FAUPEL
under this Agreement, DR. FAUPEL shall forthwith take all steps necessary to
transfer and assign title of the Licensed Technology and all information
relating to the development of the Licensed Technology, including but not
limited to blueprints, working drawings, and data and information relating to
manufacture of Licensed Products to BZEC.


4.  Payment


4.1  Timing of Payments.  Within one (1) year of the Effective Date of this
Agreement, viz., July 30, 2011, BZEC shall pay to DR. FAUPEL the sum of
$180,000.  On or before July 30, 2012, BZEC shall pay to DR. FAUPEL the sum of
$180,000.  On or before July 30, 2013, BZEC shall pay to DR. FAUPEL the sum of
$240,000.  On or before July 30, 2014, BZEC shall pay to DR. FAUPEL the sum of
2,000,000.  On or before July 30, 2015, BZEC shall pay to DR. FAUPEL the sum of
$2,400,000.  The foregoing totals $5,000,000 and is the full amount to be paid
to DR. FAUPEL under this Agreement.  These monies may be paid in advance of the
aforesaid schedule.  All sums are in U.S. Dollars.  At the conclusion of these
payments, DR. FAUPEL shall immediately comply with paragraph 3.1, above.


4.2  Manufacture of Devices by Guided Therapeutics, Inc.  The parties  hereto
agree that Guided Therapeutics, Inc. shall re-engineer and  manufacture 100 BDS
devices (a product which may be used for the non-invasive  detection of breast
cancer).  That Agreement will be separate from this Agreement, and will be
incorporated herein as Exhibit "A."
 

--------------------------------------------------------------------------------


 
4.3  Violations of Agreement.  For the purpose of clarification, the following
contingencies represent a material breach in payment by BZEC to DR. FAUPEL or
GT, in the event of which, all rights to the Licensed Technology, as defined
above in Section 1, both exclusive and nonexclusive, remain the exclusive
property of DR. FAUPEL.


a)  Failure by BZEC to pay GT $20,000 by July 30, 2010 for GT's past services to
BZEC;


b)  Failure by BZEC to pay GT $250,000 by January 30, 2011 for GT's planned work
in developing the Licensed Technology as described in the Agreement betweeen
BZEC and GT, of even date herewith and attached hereto as Exhibit "A;"


c)  Failure by BZEC to pay GT monies due for completion of GT's planned work in
developing the Licensed Technology as described in the Agreement betweeen BZEC
and GT, of even date herewith and attached hereto as Exhibit "A;" and


d)  Failure by BZEC to pay DR. FAUPEL according to the schedule set forth in
Section 4.1 of this Agreement.


5.  Improvements in Licensed Technology


5.1  Notification of Improvements.  DR. FAUPEL shall promptly inform BZEC of any
improvements to the Licensed Technology developed or acquired by DR. FAUPEL
during the term of this Agreement.


6.  Patent Maintenance


6.1  Responsibility.  BZEC shall be responsible for the payment of all fees,
costs and expenses paid or incurred connected with filing patent applications,
research of prior art, legal opinions, maintenance fees or annuities to maintain
the Licensed Intellectual Property licensed to BZEC during the term of this
Agreement.  DR. FAUPEL shall cooperate as reasonably requested by BZEC in any
such filings and prosecutions; such cooperation to include executing or
supplying without additional compensation all papers and other instruments,
information, or testimony deemed appropriate by BZEC for such filings and
prosecutions.


6.2  Notification.  BZEC shall, within fourteen (14) days of the event, advise
DR. FAUPEL of the filing of any patent application under paragraph 6.1 and, as
appropriate, advise DR. FAUPEL of the prosecution of such application and
maintenance of any patent issuing thereon.


6.3  Inventions Made by BZEC.  Inventions made by BZEC relating to the subject
matter of the Licensed Technology, and any patents based thereon, shall belong
to BZEC.
 

--------------------------------------------------------------------------------


 
                      7.  Patent Infringement


7.1  Notice of Infringement.  BZEC and DR. FAUPEL shall take all reasonable
steps to protect the Licensed Patents in all parts of the Licensed Territory,
and each of them shall give prompt notice to the other of any infringement or
threatened or suspected infringement thereof that shall at any time come to his
or its knowledge together with such detailed information as shall from time to
time be available to him or it relating to such infringement or threatened or
suspected infringement.


7.2  Defense.  In the event that a declaratory judgment action, cancellation,
opposition or similar proceeding alleging invalidity, unenforceability, or
infringement of any of the Licensed Patents shall be brought by a third party
against DR. FAUPEL involving the Licensed Patents, BZEC shall assume the
responsibility of defending or settling such action or proceeding.


7.3  Infringement Suits.  BZEC shall be responsible for Patents, if it is of the
opinion that such infringement will instituting legal action against infringers
of the Licensed seriously affect its business.  The decision to institute or
settle legal action will be solely that of BZEC.  If DR. FAUPEL disagrees with
BZEC's decision not to institute legal action against infringers, DR. FAUPEL
shall have the option to institute legal action for patent infringement at his
own expense and the right to retain all damages (including attorneys' fees)
obtained as a result of such legal action.  If BZEC chooses to institute legal
action against infringers, it shall be entitled to deduct its costs relating to
each such legal action from any damages (including attorneys' fees) obtained as
a result of the action.  Should any moneys then remain of the damages, BZEC
shall retain seventy-five (75) percent of such remaining monies and shall pay to
DR. FAUPEL the other twenty-five (25) percent of such remaining moneys.


7.4  Cooperation.  In any suit either party may commence or defend against a
third party pursuant to its rights under this Agreement in order to enforce or
defend the validity or enforceability of the Licensed Patents, the other party
shall, at the request and expense of the party initiating or defending such
suit, cooperate in all respects and, to the extent possible, have its or his
employees testify when requested and make available relevant records, papers,
information, samples, specimens ,and the
like.


8.  Confidentiality


8.1  Agreement Terms.


(a) During the term of this Agreement and for five (5) years thereafter, BZEC
shall not divulge to any third party (excluding its employees, counsel,
affiliates, and sublicensees) any written information provided by DR. FAUPEL
pursuant to paragraph 2.2 and prominently marked "CONFIDENTIAL" when so
provided; provided, however, that BZEC shall not be obligated to maintain as
confidential any information now or hereafter in the public domain through no
fault of BZEC, any information ordered to be divulged by a court of competent
jurisdiction.  However, in the event that BZEC completes its monetary
obligations under this Agreement to DR. FAUPEL, then this paragraph shall be of
no effect.


(b) During the term or this Agreement and for five (5) years thereafter, DR.
FAUPEL shall not divulge to any third party any written information provided by
BZEC and prominently marked "CONFIDENTIAL" when so provided; provided, however,
that DR. FAUPEL shall not be obligated to maintain as confidential any
information now or hereafter in the public domain through no fault of DR. FAUPEL
or any information ordered to be divulged by a court of competent jurisdiction,
except that if BZEC shall default on this Agreement, then this paragraph shall
be of no effect.
 

--------------------------------------------------------------------------------


 
9.  Term and Termination


9.1  Duration.  This Agreement shall commence upon the Effective Date.  The term
of this Agreement is five (5) years, unless BZEC accelerates all payments to be
paid to DR. FAUPEL as provided in  paragraph 4, at which time DR. FAUPEL shall
transfer and assign title of the Licensed Technology and all information
relating to the development of the Licensed Technology, including but not
limited to blueprints, working drawings, and data and information relating to
manufacture of Licensed Products to BZEC as per paragraph 3.1.  However, this
Agreement may be terminated sooner by DR. FAUPEL as otherwise provided
immediately below.


9.2  Termination of Exclusivity or Agreement.  If BZEC defaults in any payment
to DR.FAUPEL required by this Agreement and remains in default for ten (10)
business days after notice of default from DR. FAUPEL, DR. FAUPEL may void this
Agreement by sending written Notice in accordance with paragraph 11.4.


9.3  Termination by BZEC.  BZEC may terminate this Agreement at any time by
giving DR. FAUPEL thirty (30) days prior written notice of BZEC's election to
terminate.


9.4  Events Following Termination.  If this Agreement is terminated by DR.
FAUPEL under paragraph 9.2 or by BZEC under paragraph 9.3, then,


(a)  All rights and obligations in relation to the Licensed Technology and
improvements thereto shall remain with DR. FAUPEL and may be exploited by him as
his unencumbered beneficially owned property and BZEC shall have no rights
whatsoever to the Licensed Technology.


(b)  If BZEC terminates this Agreement, then BZEC shall have no rights
whatsoever to the Licensed Technology.  BZEC will be under no further obligation
to make any payments to DR. FAUPEL
in accordance with Section 4, but DR. FAUPEL may retain any monies paid to him
under that Section.


(c)  The termination of this Agreement shall not affect any right of action
which may have accrued to either party in respect of any breach prior to the
date of such termination.
 

--------------------------------------------------------------------------------


 
10.0  Warranties


10.1  DR. FAUPEL's Warranties.  DR. FAUPEL hereby makes the following
representations and warranties to BZEC, which representations and warranties are
true and correct on the Effective Date:


(a)  Except as expressly set forth to the contrary in paragraph 10.2 of this
Agreement, DR. FAUPEL is the sole inventor of the Intellectual Property covered
by this Agreement;


(b)  DR. FAUPEL has the right to grant and license and to sell the Intellectual
Property covered by this Agreement and he has executed no agreement in conflict
herewith;
 
(c)  DR. FAUPEL has not filed, caused to be filed, or participated in filing any
applications for patent, nor has he obtained in his name, or caused to be
obtained in the name of another, any patent based on or covering the Licensed
Technology;


(d)  There are no claims (relating to patent infringement or any other matters),
actions, suits, agreements, proceedings, arbitrations, or investigations
existing or pending or, to the best of DR. FAUPEL's knowledge, threatened
against DR. FAUPEL or others which if adversely determined would adversely
affect the Licensed Technology (or the patentability thereof) or DR. FAUPEL's
ability to enter into or carry out this Agreement or license the Licensed
Technology.


10.2  Licensed Patents Subject to Other Agreement.  Inventions which are subject
to DR. FAUPEL's previous employment agreement with BZEC are not the property of
DR. FAUPEL and are not included in the Licensed Technology.  BZEC represents
that the "new" Licensed Technology to be developed under this Agreement by DR.
Faupel is not subject in any way to DR. Faupel's previous employment Agreement
with BZEC.


10.3  Cooperation.


DR. FAUPEL agrees to extend reasonable efforts to answer inquiries from any
funder of BZEC or its representatives, counsel or consultant regarding the
provisional and final patent applications which DR. FAUPEL shall prepare for
BZEC in accordance with this Agreement.


DR. FAUPEL agrees to extend reasonable efforts to answer inquiries from any
major customer of BZEC or its representatives, counsel or consultant regarding
the operation of the BDS device.
 

--------------------------------------------------------------------------------


 
11.  Miscellaneous and General


11.1  Patent Marking,  BZEC agrees to mark the Licensed Products sold in the
United States with all applicable United States patent numbers.  All Licensed
Products shipped to or sold in other countries shall be to the extent practical
marked in such manner as to conform with the patent laws and practice of the
country of sale.


11.2  Interpretation.  The parties are equally responsible for the preparation
of this Agreement, and in any legal proceeding the terms hereof shall not be
more strictly construed against one party than the other.


11.3  Resolution of Disputes.  In the event the parties have a dispute or claim
of any kind arising under this Agreement that they are unable to resolve through
direct communications, such dispute shall be resolved through arbitration
pursuant to the rules of the American Arbitration Association; provided,
however, that (1) the Federal Rules of Evidence shall apply during any such
arbitration, (2) any discovery permitted during such arbitration shall be
completed within ninety (90) days of commencement of such arbitration, and (3)
such arbitration shall be held in Atlanta, GA if either party asserts a claim
against the other.


11.4  Notices.  All notices, statements and reports required or contemplated
herein by one party to the other shall be in writing and shall be deemed to have
been given upon delivery in person or upon the expiration of seven (7) days
after deposit in a lawful mail depository, registered or certified mail postage
prepaid, and addressed as follows:


If to BZEC:


Biofield Corp.
Suite One
175 Strafford Avenue
Wayne, PA 19087
ATTN: Mark S. Pearlstein, Esquire
Facsimile: 610-687-7757
E-mail: mspearls@att.net


If to DR. FAUPEL:


Mark I. Faupel, Ph.D.
160 Foalgartli Way
Alpharetta, GA 30022
Facsimile: 770-141-1917
Email: mfaupel@comcast.net


Either party hereto may change the address to which notices to such party are to
be sent by giving notice to the other party at the address and in the manner
provided above.  Any notice herein required or permitted to be given may be
given, in addition to the manner set forth above, by telex, facsimile or cable,
provided that the party giving such notice obtains acknowledgement by telex,
facsimile or cable that such notice has been received by the party to he
notified.  Notice made in this manner shall be deemed to have been given when
such acknowledgement has been transmitted.
 

--------------------------------------------------------------------------------


 
11.6  Assignments and Inurement.  Except to the extent otherwise herein
provided, neither party shall grant, transfer, convey, sublicense or otherwise
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other, which consent shall not be
unreasonably withheld, except in connection with the reorganization or sale of
substantially all of the assets of the party's business or as otherwise
explicitly permitted in this Agreement, and any attempt to do so shall be of no
effect.  This Agreement shall be binding upon and inure to the benefit of the
successors and
permitted assigns of the parties hereto.


11.7  Filing of Contract Rights.  BZEC may file any and all appropriate
documents, with the United States Patent and Trademark Office, and any other
country's patent office, as relevant, at its sole expense, to give notice of its
exclusive right to purchase the IP under this Agreement.  Copies of all such
filings shall be timely provided to DR. FAUPEL.  However, no such filing may be
made until after GT has received the $250,000 and $20,000 payments and DR.
FAUPEL has received his initial $180,000 payment.  Further, in the event that
this Agreement or the GT Agreement are breached by BZEC, DR. FAUPEL has the
right, without more, to withdraw/nullify the aforesaid filings.


11.8  Entire agreement.  This Agreement constitutes the entire Agreement between
DR. FAUPEL and BZEC with respect to the subject matter hereof and shall not be
modified, amended or terminated except as herein provided or except by another
agreement in writing executed by the parties hereto.


11.9  Headings.  The section and paragraph headings are for convenience and are
not a part of this Agreement.


11.10  Severability.  All rights and restrictions contained herein may be
exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid or
unenforceable. If any provision or portion of any provision of this Agreement
not essential to the commercial purpose of this Agreement shall be held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, it is
the intention of the parties that the remaining provisions or portions thereof
shall constitute their agreement with respect to the subject matter hereof, and
all such remaining provisions or portions thereof shall remain in full force and
effect.  To the extent legally permissible, any illegal, invalid or
unenforceable provision of this Agreement shall be replaced by a valid provision
which will implement the commercial purpose of this illegal, invalid or
unenforceable provision.  In the event that any provision essential to the
commercial purpose
of this Agreement is held to be illegal, invalid or unenforceable and cannot be
replaced by a valid provision which will implement the commercial purpose of
this Agreement, this Agreement and rights granted herein shall terminate.
 

--------------------------------------------------------------------------------


 
11.11  Choice of Law.  This Agreement is acknowledged to have been made in and
shall be construed in accordance with the laws of the State of Georgia, United
States of America; provided that all questions concerning the construction or
effect of Licensed Patents shall be decided in accordance with the laws of the
country in  which the particular patent application concerned has been filed or
granted, as the case may be.


11.12  Indemnification.  BZEC shall indemnify, hold harmless and defend
(including paying reasonable attorneys' fees) DR. FAUPEL from and against any
and all losses, including but not limited to, injury to persons, property, and
the environment, caused by the Licensed Products or arising out of the
manufacture, use, sale, promotion, or possession of the Licensed Products or any
intermediate activity thereof or by the performance of any activities by BZEC as
a result of this Agreement, except where caused by the fraudulent actions or
omissions of DR. FAUPEL.


11.13  Use of Names.  BZEC shall not use DR. FAUPEL's name, or the name of any
entity affiliated with DR. FAUPEL, in any advertisement or sales material unless
it obtains the prior written consent of such person or entity proposed to be
named.


IN WITNESS WHEREOF, DR. FAUPEL has executed this Agreement and BZEC has caused
this Agreement to be executed by its duly authorized representative as of the
day and year written below.
 

       
Date: July 27, 2010  
By:
/s/ Mark L. Faupel              MARK L. FAUPEL, PH.D                   

 
 

  BIOFIELD CORP.          
Date: July 16, 2010    
By:
/s/ David Bruce Hong        David Bruce Hong        President          

 

--------------------------------------------------------------------------------



EXHIBIT "A"


AGREEMENT FOR RE-ENGINEERING AND MANUFACTURE OF NEW BDS DEVICE


THIS AGREEMENT is made and entered into as of the date last entered below and
upon the payment of $20,000 to GT for previous services provided, which payments
must be made to GT by no later than August 15, 2010 ("the Effective Date"), by
and between Guided Therapeutics, Inc. ("GT"), a corporation having an address of
5835 Peachtree Corners East, Suite D, Norcross, GA 30092 and Biofield Corp.
("BZEC"), a Delaware corporation, having an office at 175 Strafford Avenue,
Wayne, PA 19087.  In addition, prior to commencing work on the subject project,
GT shall receive a further payment from BZEC of $250,000 towards the
re-engineering and development of that certain BDS technology, which payment
must be made to GT no later than January 30, 2011.


WHEREAS, MARK FAUPEL, PhD ("DR. FAUPEL") owns the exclusive rights in and to
technology relating to electrical and ionic methods, apparatus, and devices for
the in vivo and in vitro screening and diagnosis of disease states, including
the technology described in more detail below,


AND WHEREAS, BZEC has entered into an agreement with DR. FAUPEL of even date
herewith, to obtain the exclusive rights to utilize the technology described
herein and eventual ownership of same,


NOW THEREFORE, for and in consideration of the foregoing and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:


1. Definitions


As used herein:


1.1 "Licensed Technology" means any technology pertaining to the utilization of
electrical, electropotential, or electrical impedance, for the noninvasive
screening, detection, or diagnosis of disease states in an organism, including
but not limited to:


(a) The patent application which describes the invention of utilizing extremely
low frequency electromagnetic fields for the screening and diagnosis of disease
states in an organism, and


1.2 "Licensed Method" means any method which is claimed in a patent application.


1.3 "Licensed Product(s)" means any product, including devices and disposable
components of the device system, which are claimed in a patent application.


1.4 "Agreement" means this Agreement including all Exhibits attached to this
Agreement together with any written amendments of any of the foregoing.
 

--------------------------------------------------------------------------------


 
2.  License


2.1  License.  Pursuant to that certain Agreement between BZEC and DR. FAUPEL,
DR. FAUPEL has granted to BZEC the exclusive right and license to use and
exploit the Licensed Technology to make, have made, use, market, lease, and sell
Licensed Products and, if that agreement is fulfilled BZEC will own the IP
rights to the Licensed Technology.


2.2  Developmental Information.  Upon execution of this Agreement and the
Agreement with DR. FAUPEL, DR. FAUPEL shall provide GT with the Licensed
Technology and all information relating to the development of the Licensed
Technology, including but not limited to blueprints, working drawings, and data
and information relating to manufacture of Licensed Products.
 
2.3  Ownership of Technology.  Upon the payment by BZEC of all monies agreed to
be paid to DR. FAUPEL under the Agreement between DR. FAUPEL and BZEC, the
latter will then own the Licensed Technology and all information relating to the
development of the Licensed Technology, including but not limited to blueprints,
working drawings, and data and information relating to manufacture of Licensed
Products.  If the Agreement between DR. FAUPEL and BZEC fails, then exclusive
title to the Licensed Technology and all information relating to the development
of the Licensed Technology, including but not limited to blueprints, working
drawings, and data and information relating to manufacture of Licensed Products
shall remain with DR. FAUPEL.


3.  Development and Re-engineering


3.1  GT agrees to use all reasonable efforts to develop the new Biofield BDS
Device ("Work"), as follows:


(a)  Plan.  The method and approximate timing of the development and
re-engineering of the new Biofield Device is set forth in Exhibit "A," hereto;


(b)  Cost.  Approximately $400,000 to $500,0000 (see Exhibit "A");


(c)  Timing.  Payment of the initial $250,000 must be made to GT no later than
January 30, 2011.  Completion of the re-engineering and development phase is
expected to occur within six (6) months of payment of the $250,000 to GT and
agreement by both BZEC and GT on product specifications, not including CE
inspection.


(d)  Interim Payments.  Within sixty (60) of the initial payment and GT's
commencement of Work, BZEC will pay $125,000 to GT.  Should GT not receive this
payment, GT reserves the right, at its sole discretion, to cease further work
until it receives the said payment or the Agreement terminates in accordance
with paragraph 7.1, below.


(e)  Final Payment.  Within thirty (30) days before the scheduled CE inspection,
BZEC will pay to GT the balance due.  Should GT not receive this payment, GT
reserves the right, at its sole discretion, to cease further work until it
receives the said payment or the Agreement terminates in accordance with
paragraph 7.1, below.
 

--------------------------------------------------------------------------------


 
4.  Manufacture of Units


4.1  Number of Units.  GT shall manufacture a minimum of 100 Biofield Prototypes
at cost (including parts, labor, warranty and overhead) plus a profit margin of
thirty-five (35%) percent.


4.2  Additional work.  Any other work requested of GT by BZEC beyond the scope
of the development, re-engineering and manufacturing described in sections 3 and
4.1 above,  will be quoted in advance and then accepted (by Purchase Order) or
rejected by BZEC.


5.  Additional Services.


5.1  Any other services requested by BZEC of GT shall be governed by a written
request for a quote and purchase order.


6.  Confidentiality


6.1  Agreement Terms.


(a)  During the term or this Agreement and for five (5) years thereafter, GT
shall not divulge to any third party any written information provided by BZEC
and prominently marked "CONFIDENTIAL" when so provided; provided, however, that
GT shall not be obligated to maintain as confidential any information now or
hereafter in the public domain through no fault of GT or any information ordered
to be divulged by a Court of competent jurisdiction, except that if BZEC shall
default on this Agreement, then this paragraph shall be of no effect.


7.  Term and Termination


7.1  Duration.  This Agreement shall commence upon the Effective Date.  This
Agreement shall terminate upon the completion by GT of the above-stated
tasks.  Should BZEC desire that GT manufacture additional Biofield Devices,
either a new contract may be entered by the parties hereto or the parties hereto
may amend this agreement.  If BZEC defaults in any payment to GT required by
this Agreement and remains in default for ten (10) business days after notice of
default from GT, GT may void this Agreement by sending written Notice in
accordance with paragraph 9.3.  If this Agreement shall be terminated as
immediately aforesaid, GT shall have no obligation to perform any further work
for BZEC or to return any monies paid to it by BZEC under this Agreement.  GT
will provide BZEC with copies of blueprints, working drawings, and data and
information relating to manufacture of Licensed Products which it has created
from the Effective Date to the default date.
 

--------------------------------------------------------------------------------


 
8.  Cooperation.


8.1  GT agrees to extend reasonable efforts to answer inquiries from any funder
of BZEC or its representatives, counsel or consultants regarding the
development, re-engineering and/or manufacture of the Biofield Devices in
accordance with this Agreement.


8.2  GT agrees to extend reasonable efforts to answer inquiries from any major
customer of BZEC or its representatives, counsel or consultant regarding the
development, re-engineering and/or manufacture of the Biofield Devices in
accordance with this Agreement.


9.  Miscellaneous and General


9.1  Interpretation.  The parties are equally responsible for the preparation of
this Agreement, and in any legal proceeding the terms hereof shall not be more
strictly construed against one party than the other.


9.2  Resolution of Disputes.  In the event the parties have a dispute or claim
of any kind arising under this Agreement that they are unable to resolve through
direct communications, such dispute shall be resolved through arbitration
pursuant to the rules of the American Arbitration Association; provided,
however, that (1) the Federal Rules of Evidence shall apply during any such
arbitration, (2) any discovery permitted during such arbitration shall be
completed within ninety (90) days of commencement of such arbitration, and (3)
such arbitration shall be held in Atlanta, GA if either party asserts a claim
against the other.


9.3 Notices.  All notices, statements and reports required or contemplated
herein by one party to the other shall be in writing and shall be deemed to have
been given upon delivery in person or upon the expiration of seven (7) days
after deposit in a lawful mail depository, registered or certified mail postage
prepaid, and addressed as follows:


If to BZEC:


Biofield Corp.
Suite One
175 Strafford Avenue
Wayne, PA 19087
ATTN: Mark S. Pearlstein, Esquire
Facsimile: 610-687-7757
E-mail: mspearls@att.net


If to Guided Therapeutics, Inc.:


Guided Therapeutics, Inc.
5835 Peachtree Corners East Suite D
Norcross, GA 30071
ATTN: Mark I. Faupel, Ph.D.
Facsimile: 770-242-8639
Email: mfaupel@guidedinc.com
 

--------------------------------------------------------------------------------


 
Either party hereto may change the address to which notices to such party are to
be sent by giving notice to the other party at the address and in the manner
provided above.  Any notice herein required or permitted to be given may be
given, in addition to the manner set forth above, by telex, facsimile or cable,
provided that the party giving such notice obtains acknowledge-ment by telex,
facsimile or cable that such notice has been received by the party to he
notified.  Notice made in this manner shall be deemed to have been given when
such acknowledgement has been transmitted.


9.4  Assignments and Inurement.  Except to the extent otherwise herein provided,
neither party shall grant, transfer, convey, sublicense or otherwise assign any
of its rights or delegate any of its obligations under this Agreement without
the prior written consent of the other, which consent shall not be unreasonably
withheld, except in connection with the reorganization or sale of substantially
all of the assets of the party's business or as otherwise explicitly permitted
in this Agreement, and any attempt to do so shall be of no effect.  This
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the parties hereto.


9.5  Prior Inventory.  BZEC shall pay to GT the sum of $20,000, on or before
July 30, 2010, as full payment for any and all GT charges for storage of
existing BZEC materials stored at GT.  GT herein agrees that upon receipt of
this payment, for itself and for its affiliates, subsidiaries, directors,
officers, employees and any representative of any kind, it does release and
forever discharge BZEC and its affiliates, subsidiaries, directors, officers,
employees and any representative of any kind from any and all claims, demands,
damages, costs, expenses, loss of services, actions and causes of action,
arising from the storage of the aforesaid BZEC materials at GT.


9.5 (a)  Prior Inventory -- Removal.


BZEC shall be responsible to retrieve, within sixty (60) days of the Effective
Date of this Agreement, at its sole cost and expense, all BZEC materials
currently at GT, including but not limited to old devices, schematics,
brochures, etc.   If BZEC should fail to retrieve the aforesaid materials within
the specified time, ownership of these materials shall, without more, revert to
GT.


9.6  Entire agreement.  This Agreement constitutes the entire Agreement between
GT and BZEC with respect to the subject matter hereof and shall not be modified,
amended or terminated except as herein provided or except by another agreement
in writing executed by the parties hereto.


9.7  Headings.  The section and paragraph headings are for convenience and are
not a part of this Agreement.
 

--------------------------------------------------------------------------------


 
9.8  Severability.  All rights and restrictions contained herein may be
exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid or
unenforceable. If any provision or portion of any provision of this Agreement
not essential to the commercial purpose of this Agreement shall be held to be
illegal, invalid or unenforceable by a court of competent jurisdiction, it is
the intention of the parties that the remaining provisions or portions thereof
shall constitute their agreement with respect to the subject matter hereof, and
all such remaining provisions or portions thereof shall remain in full force and
effect. To the extent legally permissible, any illegal, invalid or unenforceable
provision of this Agreement shall be replaced by a valid provision which will
implement the commercial purpose of this illegal, invalid or unenforceable
provision.  In the event that any provision essential to the commercial purpose
of this Agreement is held to be illegal, invalid or unenforceable and cannot be
replaced by a valid provision which will implement the commercial purpose of
this Agreement, this Agreement and rights granted herein shall terminate.


9.9  Choice of Law.  This Agreement is acknowledged to have been made in and
shall be construed in accordance with the laws of the State of Georgia, United
States of America; provided that all questions concerning the construction or
effect of Licensed Patents shall be decided in accordance with the laws of the
country in  which the particular patent application concerned has been filed or
granted, as the case may be.


9.10  Use of Names.  BZEC shall not use GT's name, or the name of any entity
affiliated with GT, in any advertisement or sales material unless it obtains the
prior written consent of GT or the entity proposed to be named, which consent
will not be unreasonably withheld or delayed.  The only exception to the
foregoing is that BZEC may use the name of GT and any entity affiliated with GT
(if required) for SEC filings.


IN WITNESS WHEREOF, GT has executed this Agreement and BZEC has caused this
Agreement to be executed by its duly authorized representative as of the day and
year written below.



  GUIDED THERAPEUTICS, INC.          
Date: July 27, 2010 
By:
/s/ Mark L. Faupel           MARK L. FAUPEL, PH.D.,       CEO and PRESIDENT    
     


  GUIDED THERAPEUTICS, INC          
Date: July 16, 2010
By:
/s/ David Bruce Hong        David Bruce Hong        PRESIDENT          

 

--------------------------------------------------------------------------------


 